Citation Nr: 1104204	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-13 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to burial benefits.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1968 and from August 1971 to November 1989.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision in which the above-
referenced Department of Veterans Affairs (VA) Regional Office 
(RO) denied the appellant's claim for burial benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking entitlement to service connection for cause 
of the Veteran's death as well as entitlement to burial benefits.

Specifically, by an October 2006 rating action, the RO denied 
service connection for the cause of the Veteran's death.  In 
August 2007, the appellant filed a notice of disagreement with 
that denial.  Importantly, the RO has not issued a statement of 
the case (SOC) that addresses this issue.  [The SOC furnished to 
the appellant in March 2008 included only her claim for burial 
benefits.]  In such cases, under judicial precedent, the 
appellate process has commenced and the appellant is entitled to 
an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. 
West, 12 Vet. App. 238 (1999).  This matter is, therefore, 
remanded for additional action-to include the issuance of an 
SOC.

For the purposes of burial benefits, if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to the 
place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600(a), 
3.1601-3.1610.  Because the appellant's claim for burial benefits 
is inextricably intertwined with her cause of death claim, it is 
appropriate to defer consideration of the burial benefits issue 
until the development requested with regard to the cause of death 
claim is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if one 
claim could have significant impact on the other).  Accordingly, 
a decision on burial benefits is deferred pending completion of 
the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue an SOC to the 
appellant addressing the issue of 
entitlement to service connection for cause 
of the Veteran's death.  The appellant and 
her representative must be advised of the 
need to file a timely Substantive Appeal 
following the issuance of the SOC if she 
wishes to complete an appeal from that 
specific decision.  This issue should be 
returned to the Board only if the appellant 
perfects a timely appeal with respect to 
the denial of this claim.  

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim for burial benefits.  If this 
benefit sought on appeal remains denied, 
furnish the appellant and her 
representative an appropriate supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

